
	

115 SRES 54 IS: Expressing the unwavering commitment of the United States to the North Atlantic Treaty Organization.
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 54
		IN THE SENATE OF THE UNITED STATES
		
			February 7 (legislative day, February 6), 2017
			Mr. Blumenthal (for himself, Mr. Gardner, Mr. Rubio, and Mrs. McCaskill) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the unwavering commitment of the United States to the North Atlantic Treaty
			 Organization.
	
	
 Whereas, following World War II, the United States rejected isolationism, established its role as a world leader, and developed an international alliance system that protected the United States while supporting democracy, freedom, and economic prosperity with European nations;
 Whereas, 70 years ago, the United States announced the Marshall Plan for Europe, a strategic investment in Europe, as well as articulated the Truman Doctrine, which sought to contain a growing Soviet threat in Southern Europe;
 Whereas, in 1949, the United States, Canada, Belgium, Denmark, France, Iceland, Italy, Luxemburg, the Netherlands, Norway, Portugal, and the United Kingdom signed the North Atlantic Treaty that formed the basis of the North Atlantic Treaty Organization (in this preamble referred to as NATO);
 Whereas NATO was created to protect countries from a growing Soviet threat, promote international peace and stability, and defend freedom;
 Whereas, to date, 28 countries have joined NATO;
 Whereas, for more than 67 years, NATO has served as a central pillar of United States national security and a deterrent against adversaries and external threats;
 Whereas NATO continues to improve its collective defense measures, enhance its military capabilities to address a full spectrum of complex threats, and partner with non-NATO countries to promote international stability;
 Whereas Article 5 of the North Atlantic Treaty is an integral part of NATO and states that [t]he Parties agree that an armed attack against one or more of them in Europe or North America shall be considered an attack against them all …;
 Whereas NATO invoked Article 5 for the first time less than 24 hours after the September 11, 2001, terrorist attacks against the United States;
 Whereas, in Afghanistan, NATO allies and partners have served alongside United States forces since 2001, reaching a peak of more than 42,000 ally and partner forces, 6,300 NATO forces continue to serve today alongside the 6,900 United States forces there, and more than 1,100 NATO ally and partner forces have paid the ultimate price in service to the collective defense of NATO;
 Whereas NATO took the lead in helping combat the terrorist threat in Afghanistan through the International Security Assistance Force and Operation Resolute Support, contributing to the safety of the United States and the international community;
 Whereas all 28 NATO allies and many NATO partners are contributing to the Global Coalition to Counter the Islamic State of Iraq and the Levant;
 Whereas approximately 18,000 military personnel are currently engaged in NATO missions around the world, conducting operations in Afghanistan, Kosovo, the Mediterranean, and off the Horn of Africa;
 Whereas NATO conducts a range of maritime security operations in the Mediterranean and is essential to establishing stability along the borders of Europe and to responding to the ongoing refugee and migrant crisis;
 Whereas, for nearly 10 years, NATO has provided airlift support for the mission of the African Union in Somalia, as well as assisted with training the African Standby Force at the request of the African Union;
 Whereas, for more than 17 years, NATO has led peace-support operations in Kosovo to maintain safety and security in a volatile region;
 Whereas NATO has three standing forces on active duty at all times to defend the Alliance, air policing capability, maritime forces, and an integrated air defense system;
 Whereas NATO allies and the international community continue to look to NATO to deter the increasingly revanchist activities of Russia;
 Whereas Chairman of the Joint Chiefs of Staff, General Joseph Dunford, testified before the Committee on Armed Services of the Senate on July 19, 2015, that Russia presents the greatest existential threat to the United States;
 Whereas the malign actions of Russia—its 2008 incursion into Georgia, its illegal annexation of Crimea, its continued military action in Ukraine, its targeting of civilians in Syria, its ongoing information war in Europe, its continued violations of the Intermediate Nuclear Forces Agreement, and its cyberattacks aimed at influencing United States elections—have violated international laws and norms;
 Whereas Russia continues to use disinformation campaigns and promote state propaganda to discredit democracy and undermine NATO members;
 Whereas, since the illegal annexation of Crimea and direct support to the conflict in Eastern Ukraine by Russia in 2014, NATO members have undertaken the biggest reinforcement of the collective defense of NATO since the end of the Cold War, enhancing allied readiness and deterrence measures in response to Russian aggression;
 Whereas the efforts of NATO to confront and deter Russian aggression in Eastern Europe have included a three-fold increase in the size of the NATO Response Force (NRF) to 40,000 troops; the creation of a Spearhead Force of 5,000 troops capable of deploying within a few days to respond to any threat against an ally, particularly on the eastern flank of NATO; the forward deployment of up to 4,000 troops to Poland, Estonia, Latvia, and Lithuania; an increase in the air policing and maritime missions of NATO in Eastern Europe; and a significant increase in NATO training and military exercises in Eastern Europe;
 Whereas, following the invasion of Ukraine by Russia in 2014, the United States established Operation Atlantic Resolve and the European Reassurance Initiative to reassure NATO allies that the United States would uphold its global security commitments and work in coordination with European partners to deter Russian aggression;
 Whereas, since 2014, Operation Atlantic Resolve and the European Reassurance Initiative have demonstrated the continued commitment of the United States to its NATO allies and partners by engaging in deterrence and security measures against potential Russian aggression in the region;
 Whereas the United States is further strengthening its force presence in Europe through the continuous deployment of an armored brigade combat team to Poland on a rotating basis;
 Whereas, on January 6, 2017, as a part of Operation Atlantic Resolve, 3,500 United States troops from the 4th Infantry Division in Fort Carson, Colorado, along with more than 2,500 military vehicles, were deployed to Eastern Europe to deter regional aggression;
 Whereas continued United States leadership in NATO is critical to ensuring that NATO remains the greatest military alliance in history;
 Whereas all NATO members have recommitted themselves to sharing the security burden of NATO at the 2014 NATO Wales Summit by pledging to meet the defense spending target for NATO members of 2 percent of gross domestic product within 10 years;
 Whereas the United States, Greece, Poland, Estonia, and the United Kingdom all have exceeded that defense spending target;
 Whereas, since the Wales Summit, Latvia, Lithuania, and many other allies have increased defense spending in an effort to meet that defense spending target;
 Whereas NATO remains committed to its open door policy on enlargement, working with countries in the Euro-Atlantic region that aspire to join NATO to help meet the requirements for membership;
 Whereas, at the 2016 NATO Warsaw Summit, NATO Heads of State and Government formally invited Montenegro to become the 29th member of NATO;
 Whereas General James Jones, United States Marine Corps (retired), former National Security Advisor, testified before the Committee on Armed Services of the Senate in July 2016 that [o]ur 27 NATO allies offer America forward basing, which allows us to better fight enemies like ISIS and deter adversaries like the new Russia and to meet shared challenges. Twenty-eight countries acting as one is a powerful alliance;
 Whereas Secretary of Defense James Mattis testified before the Committee on Armed Services of the Senate, during his hearing as nominee for Secretary of Defense, that [w]e must also embrace our international alliances and security partnerships. History is clear: Nations with strong allies thrive and those without them wither;
 Whereas there is a long tradition of strong bipartisan agreement that participation in NATO strengthens the security of the United States;
 Whereas NATO is the first peacetime military alliance the United States entered into outside the Western Hemisphere and today remains the largest peacetime military alliance in the world;
 Whereas a fractured NATO alliance would harm the interests of the United States and embolden adversaries of the United States; and
 Whereas a strong and united Europe is important to United States strategic interests: Now, therefore, be it
		
	
 That the Senate— (1)pledges that the United States will continue to maintain strong leadership and strengthen its commitments to the North Atlantic Treaty Organization (in this resolution referred to as NATO);
 (2)strongly encourages NATO members to fulfill their pledge to invest at least 2 percent of gross domestic product on defense spending, invest at least 20 percent of such spending on major equipment (including research and development), and shoulder appropriate responsibility within NATO;
 (3)recognizes the historic contribution and sacrifice NATO member countries have made while combating terrorism in Afghanistan through the International Security Assistance Force and Operation Resolute Support; and
 (4)honors the men and women who served under NATO and gave their lives to promote peace, security, and international cooperation since 1949.
			
